Title: From James Madison to Richard Peters, 15 March 1811
From: Madison, James
To: Peters, Richard


Dear SirWashington Mar. 15. 1811
I have recd. your letter of the 12th. and will not fail to put the one for Mr. Parker into the hands of Mr. Barlow who I am sure will take an interest in the object of it. I shall follow your good advice also, to engage his attention to the procuring a little outfit of the Rye for myself & my neighbors.
As you may not possess the variety of Maize from India, called Sackatosh, or sweet corn, I inclose you a few grains from a part of an Ear which has lately come into my hands. It is remarkable for its saccharine quality, which makes it peculiarly relishable in the soft state for the table; and I understand that throughout the winter, it becomes by boiling, very fit to be eaten in the same way. The grains sent are but one remove from the original seed from India.
I take this occasion to thank you for your instructive & entertaining little tract on the Tunisian Sheep. I have had broad tails, 4 or 5 years on my farm, which agree in all the distinctive merits of yours, except that their wool is more coarse. I have lately recd. from Algiers several Rams of that breed, remarkable for the size of their tails; but with fleeces all coarse, tho’ not equally so; but all useful for the loom. I have distributed them into different hands & situations, with a view to preserve the stock; as far [as] one sex only, with select mixtures can do it. I have found the mutton of the broad tails, superior by far to any I ever tasted of other sheep. Be pleased to accept my sincere esteem and most friendly wishes.
James Madison
